DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 
Claim Status
Claims 128, 129, and 132-147 are pending. 
Claims 1-127 were previously cancelled and claims 130 and 132 are cancelled.
Claims 128, 129, and 132-147 have been examined.
Claims 128, 129, and 132-147 are rejected.
Priority
Priority to DIV 16/245397, which claims priority to CON PCT/US17/41947 filed on 07/13/2017, which clams priority to application 62/361746 filed on 07/13/2016 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements has been considered by the examiner.

Withdrawn and Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

This rejection is reiterated from the previous Office Action and modified in view of the amendments to the claims.
Claims 128, 129, and 132-147 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braithwaite et al. (US Patent Application Publication 2016/0009872 A1, Published 01/14/2016) in view Van Epps et al. (US Patent Application Publication 2012/0189708 A1, Published 07/26/2012).
The claims are directed to an injectable formulation comprising a nucleo-functional polymer comprising poly(vinyl alcohol) containing a plurality of thio-functional groups R-SH, where is R is an ester-containing linker,  a electro-functional polymer comprising poly(ethylene glycol) containing at least one thiol-reactive group, and a liquid pharmaceutically acceptable carrier; wherein the formulation has an osmolality in the range of 280-315 mOsm/kg. The claims are further directed to the ratio of thiol functional group to thiol-reactive group being in the range of 10:1 to 1:10. The claims are further directed to the biocompatible polymers are administered together as single liquid aqueous composition. The claims are further directed to the composition having a pH of 7.1 to 7.7. The claims are further directed to the formulation has a viscosity in the range of 0.004 to 0.5 Pa*s. The claims are further directed to the formulation comprises an alkali metal salt such as sodium chloride. 
Braithwaite et al. teach a hydrogel comprising thiolated poly(vinyl alcohol) in water mixed with poly(ethylene glycol) diacrylate (paragraphs 0060, 0064 and Figure 3). The gelation of the hydrogel occurs within 10 minutes to 30 minutes (paragraph 0035). The hydrogel turns to liquid after approximately 5 weeks, such as from 4 weeks to 10 weeks (paragraph 0037). The poly(vinyl alcohol) has a molecular weight in the range of 2kDa to 2,000,000kDa (paragraph 0021). The poly(ethylene glycol) has a molecular weight in the range of 200 to 20,000 (paragraph 0031). The poly(ethylene glycol) 
Braithwaite et al. is silent as to the osmolality of the formulation. Braithwaite et al. also lacks a teaching of a composition that comprises an alkali metal salt.
Van Epps et al. teach a hydrogel containing composition for the treatment of urinary incontinence (prior art claims 5 and 10). The hydrogel preferably comprises an osmolality of 100-500 mOsm/kg (paragraph 0131). Such osmolality provides a hydrogel material that has substantially no long term or permanent detrimental effect when administered to an animal (paragraph 0130). The composition can further comprise sodium chloride as a tonicity adjuster (paragraph 0152).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to adjust the osmolality of the hydrogel composition of Braithwaite et al. and have a reasonable expectation of success. One would have been motivated to do so since Van Epps et al. teach that an osmolality of between 100-500 mOsm/kg is needed so that the hydrogel  has substantially no long term or permanent detrimental effect when administered to an animal. The instantly claimed amounts fall within the range taught by Van Epps et al. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add sodium chloride to the hydrogel composition of Braithwaite et al. and have a reasonable expectation of success. One would have been motivated to do so since Van Epps et al. teach 
With regard to the instantly claimed viscosity (instant claims 134-136), it would have been obvious to one of ordinary skill in the art at the time of the instant invention to arrive at the instant viscosity through routine optimization. The instantly claimed amounts fall within the range taught by Van Epps et al. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to the limitations that the composition is “ocular formulation for forming a hydrogel in an eye of a subject”, “for administration of the ocular formulation to the eye of the subject”, “the ocular formulation”, and “can be administered through a needle having a guage of less than or equal to 23 using a force of no more than 5N” are intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With regard to the limitations of instant claims 142-147, these limitations are directed to the properties of the instant hydrogel. Since, the instant hydrogel and the hydrogel taught by Braithwaite et al. are substantially similar, it would be expected that the hydrogel of Braithwaite et al. also inherently possess the same properties. 
Finally with regard to the limitation of instant claim 137, the limitation is a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was 
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
The rejection of claims 130 and 131 under 35 U.S.C. 103 as being unpatentable over Braithwaite et al. (US Patent Application Publication 2016/0009872 A1, Published 01/14/2016) in view Van Epps et al. (US Patent Application Publication 2012/0189708 A1, Published 07/26/2012) is moot since the claims are canceled.
With regard to the rejection of claims 128, 129 and 132-147 under 35 U.S.C. 103 as being unpatentable over Braithwaite et al. (US Patent Application Publication 2016/0009872 A1, Published 01/14/2016) in view Van Epps et al. (US Patent Application Publication 2012/0189708 A1, Published 07/26/2012):
Applicant has filed a response and Affidavit on 01/12/2022. The Affidavit makes many of the same arguments that are presented in response titled Remarks. The response, presented below, to those Remarks are also intended to be responsive to arguments made in the Affidavit.
Applicant argues that one of ordinary skill in the art at the time of the filing of the instant invention would not have been motivated to combine the teachings of Braithwaite et al. and Van Epps et al. to arrive at an “ocular formulation” and that one of ordinary skill in the art would have been taught away from using the compositions of Braithwaite et al. and Van Epps et al. in the eye. Applicant’s arguments have been fully considered but found not to be persuasive. Before responding to Applicant’s argument, the Examiner wishes to provide a further clarification of his understanding of Applicant’s arguments. The bulk of Applicant’s arguments are directed to how the injectable formulation is to be used. That is that those in the ophthalmology arts would not have been motivated to use the 
As to Applicant’s assertion that one of ordinary skill in the art would not have been motivated to combine the teachings of Braithwaite et al. and Van Epps et al., the test is not whether one would have been motivated to solve the same problem. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). Furthermore, the test for obviousness also is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The question is whether there was motivation in the prior art to modify the formulation of Braithwaite et al. to incorporate a chloride salt and have an osmolality of 280-315 mOsm/kg. Van Epps et al. provides such a motivation. Van Epps et al. teach that hydrogel compositions which are used for urinary incontinence would have been motivated to adjust the osmolality to 100-500 mOsm/kg and that one could add sodium chloride to adjust the tonicity of a hydrogel formulation. Since, Braithwaite et al. is also concerned with a hydrogel formulation that can be used to treat urinary incontinence it would have been obvious to one ordinary skill in the art to adjust the osmolality and tonicity. While, the reason one of ordinary skill in the art would have made such a modification is different from the reason Applicant has provided, the final product is structurally the same. 
Applicant further argues that the Examiner has used impermissible hindsight to combine the teachings of Braithwaite et al. and Van Epps et al. Applicant’s argument has been fully considered but found not to be persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant has finally argued that they have presented unexpected results in the instant specification that overcomes the rejection of record. Applicant’s argument has been fully considered but found not to be persuasive. An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). The fact that Braithwaite et al. and others did not appreciate this property does not weigh in favor of patentability. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
For the foregoing reasons the rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617